EXHIBIT 99.2 SUPPLEMENTAL OPERATING AND FINANCIAL DATA For the Quarter Ended September 30, 2015 INDEX Page Investor Information 2 2015 Business Developments 3 - 5 Common Shares Data 6 Financial Highlights 7 Funds From Operations 8 - 9 Funds Available for Distribution 10 Net Income / EBITDA (Consolidated and by Segment) 11 - 15 EBITDA by Segment and Region 16 Consolidated Balance Sheets 17 Capital Structure 18 Debt Analysis 19 - 21 Unconsolidated Joint Ventures 22 - 24 Square Footage 25 Top 30 Tenants 26 Lease Expirations 27 - 28 Leasing Activity 29 - 30 Occupancy, Same Store EBITDA and Residential Statistics 31 Capital Expenditures 32 - 35 Development Costs and Construction in Progress 36 Property Table 37 - 50 Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this supplemental package. We also note the following forward-looking statements: in the case of our development and redevelopment projects, the estimated completion date, estimated project cost and cost to complete; and estimates of future capital expenditures, dividends to common and preferred shareholders and operating partnership distributions. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2014. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this supplemental package. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of our Annual Report on Form10-K, as amended, or Quarterly Report on Form 10-Q, as applicable, and this supplemental package. INVESTOR INFORMATION Executive Officers: Steven Roth Chairman of the Board and Chief Executive Officer David R. Greenbaum President - New York Division Mitchell N. Schear President - Washington, DC Division Michael J. Franco Executive Vice President - Chief Investment Officer Joseph Macnow Executive Vice President - Finance and Chief Administrative Officer Stephen W. Theriot Chief Financial Officer RESEARCH COVERAGE - EQUITY James Feldman / Scott Freitag Steve Sakwa / Gabriel Hilmoe Alexander Goldfarb / Ryan Peterson Bank of America / Merrill Lynch Evercore ISI Sandler O'Neill 646-855-5808 / 646-855-3197 212-446-9462 / 212-446-9459 212-466-7937 / 212-466-7927 Ross Smotrich / Peter Siciliano Brad K. Burke John W. Guinee / Erin T. Aslakson Barclays Capital Goldman Sachs Stifel Nicolaus & Company 212-526-2306 / 212-526-3098 917-343-2082 443-224-1307 / 443-224-1350 Michael Bilerman / Emmanuel Korchman John Bejjani Michael Lewis Citi Green Street Advisors SunTrust Robinson Humphrey 212-816-1383 / 212-816-1382 949-640-8780 212-319-5659 Ian Weissman / Derek J.A. van Dijkum Anthony Paolone / Gene Nusinzon Ross T. Nussbaum / Nick Yulico Credit Suisse JP Morgan UBS 212-538-6889 / 212-325-9752 212-622-6682 / 212-633-1041 212-713-2484 / 212-713-3402 Vincent Chao Vance H. Edelson Deutsche Bank Morgan Stanley 212-250-6799 212-761-0078 RESEARCH COVERAGE - DEBT Scott Frost Robert Haines / Craig Guttenplan Thierry Perrein Bank of America / Merrill Lynch Credit Sights Wells Fargo Securities 646-855-8078 212-340-3835 / 212-340-3859 704-715-8455 Peter Troisi Ron Perrotta Barclays Capital Goldman Sachs 212-412-3695 212-902-7885 Thomas Cook Mark Streeter Citi JP Morgan 212-723-1112 212-834-5086 This information is provided as a service to interested parties and not as an endorsement of any report, or representation as to the accuracy of any information contained therein. Opinions, forecasts and other forward-looking statements expressed in analysts' reports are subject to change without notice. - 2 - 2 Urban Edge Properties (“UE”) (NYSE: UE) spin-off On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) certain small retail properties that we plan to sell, and (ii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Acquisitions Since January 1, 2015, we completed the following acquisitions: · On January 20, we increased our aggregate ownership interest of the Crowne Plaza Times Square Hotel to 33% from 11% for $39,000,000 which valued the property at approximately $480,000,000. · On March 18, we acquired the Center Building, a 437,000 square foot office building, located at 33-00 Northern Boulevard in Long Island City, New York, for $142,000,000, including the assumption of an existing $62,000,000, 4.43% mortgage maturing in October 2018. · On June 2, we completed the acquisition of 150 West 34 th Street, a 78,000 square foot retail property leased to Old Navy through May 2019, and 226,000 square feet of additional zoning air rights, for approximately $355,000,000. At closing we completed a $205,000,000 financing of the property. · On June 24, we entered into a joint venture, in which we own a 55% interest, to develop a 173,000 square foot Class-A office building, located along the western edge of the High Line at 512 West 22nd Street. The development cost of this project is approximately $235,000,000. The development is expected to commence during the fourth quarter of 2015 and be completed in 2017. · On July 31, we acquired 260 Eleventh Avenue, a 235,000 square foot office property leased to the City of New York through 2021 with two five-year renewal options, a 10,000 square foot parking lot and additional air rights. The transaction is structured as a 99-year ground lease with an option to purchase the land for $110,000,000. The $3,900,000 annual ground rent and the purchase option price escalate annually at the lesser of 1.5% or CPI. The buildings were purchased for 813,900 newly issued Vornado Operating Partnership units valued at approximately $80,000,000. · On September 25, we acquired 265 West 34th Street, a 1,700 square foot retail property and 15,200 square feet of additional zoning air rights, for approximately $28,500,000. - 3 - 2 Dispositions Since January 1, 2015, we completed the following dispositions: · On March 13, we sold our Geary Street, CA lease for $34,189,000, which resulted in a net gain of $21,376,000. · On March 25, the Fund completed the sale of 520 Broadway in Santa Monica, CA for $91,650,000. The Fund realized a $23,768,000 net gain over the holding period. · On March 31, we transferred the redeveloped Springfield Town Center, a 1,350,000 square foot mall located in Springfield, Fairfax County, Virginia, to PREIT Associates, L.P., which is the operating partnership of Pennsylvania Real Estate Investment Trust (NYSE: PEI) (collectively, “PREIT”). The financial statement gain was $7,823,000, of which $7,192,000 was recognized in the first quarter of 2015 and the remaining $631,000 was deferred based on our ownership interest in PREIT. In the first quarter of 2014, we recorded a non-cash impairment loss of $20,000,000 on Springfield Town Center which is included in “income from discontinued operations” on our consolidated statements of income. · On August 6, we sold our 50% interest in the Monmouth Mall in Eatontown, NJ to our joint venture partner for $38,000,000, valuing the property at approximately $229,000,000, which resulted in a net gain of $33,153,000. · On September 9, we completed the sale of 1750 Pennsylvania Avenue, NW, a 278,000 square foot office building in Washington, DC for $182,000,000, resulting in a net gain of approximately $102,000,000 which is included in “net gain on disposition of wholly owned and partially owned assets” on our consolidated statement of income. The tax gain of approximately $137,000,000 was deferred as part of a like-kind exchange. We are managing the property on behalf of the new owner. · On October 19, we entered into an agreement to sell our leasehold interest in 20 Broad Street, a 473,000 square foot office building in Manhattan. We ground lease this property, which is contiguous to the New York Stock Exchange (“NYSE”), from the NYSE, who is also the major tenant in the building. By agreement, we early terminated the NYSE space lease which was scheduled to expire in June 2016. The aggregate consideration for the sale of the leasehold and the early termination of the NYSE lease is $200,000,000 or $423 per square foot. The total income from this transaction is approximately $156,000,000 comprised of $141,000,000 from the gain on sale and $15,000,000 of lease termination income. The sale, which is subject to customary closing conditions, is expected to be completed in the fourth quarter of 2015. · We also sold five residual retail properties, in separate transactions, for an aggregate of $10,731,000, which resulted in net gains of $3,675,000. -4 - 2 Financing Activities Since January 1, 2015, we completed the following financing transactions: · On January 1, we redeemed all of the $500,000,000 principal amount of our outstanding 4.25% senior unsecured notes, which were scheduled to mature on April 1, 2015, at a redemption price of 100% of the principal amount plus accrued interest through December 31, 2014. · On April 1, we completed a $308,000,000 refinancing of RiverHouse Apartments, a three building, 1,670 unit rental complex located in Arlington, VA. The loan is interest-only at LIBOR plus 1.28% and matures in 2025. We realized net proceeds of approximately $43,000,000. The property was previously encumbered by a 5.43%, $195,000,000 mortgage maturing in April 2015 and a $64,000,000 mortgage at LIBOR plus 1.53% maturing in 2018. · On June 2, we completed a $205,000,000 financing in connection with the acquisition of 150 West 34th Street. The loan bears interest at LIBOR plus 2.25% and matures in 2018 with two one-year extension options. · On July 28, we completed a $580,000,000 refinancing of 100 West 33rd Street, a 1.1million square foot property comprised of 851,000 square feet of office space and the 256,000 square foot Manhattan Mall. The loan is interest only at LIBOR plus 1.65% and matures in July 2020. We realized net proceeds of approximately $242,000,000. · On September 22, we upsized the loan on our 220 Central Park South development by $350,000,000 to $950,000,000. The interest rate on the loan is LIBOR plus 2.00% and the final maturity date is 2020. In connection with the upsizing, the standby commitment for a $500,000,000 mezzanine loan for this development has been terminated by payment of a $15,000,000 contractual termination fee, which was capitalized as a component of “development costs and construction in progress” on our consolidated balance sheet as of September 30, 2015. · On October 30, we entered into an unsecured delayed-draw term loan facility in the maximum amount of $750,000,000. The facility matures in October 2018 with two one-year extension options. The interest rate is LIBOR plus 115 basis points with a fee of 20 basis points per annum on the unused portion. At closing, we drew $187,500,000. The facility provides that the maximum amount available is twice the amount outstanding on April 29, 2016, limited to $750,000,000, and all draws must be made by October 2017. -5 - COMMON SHARES DATA (NYSE: VNO) (unaudited) Vornado Realty Trust common shares are traded on the New York Stock Exchange ("NYSE") under the symbol VNO. Below is a summary of performance and dividends for VNO common shares (based on NYSE prices): Third Quarter Second Quarter First Quarter Fourth Quarter High Price $ 98.96 $ 113.12 $ 116.02 $ 120.23 Low Price $ 84.60 $ 94.55 $ 104.11 $ 93.09 Closing Price - end of quarter $ 90.42 $ 94.93 $ 112.00 $ 117.71 Annualized Dividend per share $ 2.52 $ 2.52 $ 2.52 $ 2.92 Annualized Dividend Yield - on Closing Price 2.8% 2.7% 2.3% 2.5% Outstanding shares, Class A units and convertible preferred units as converted, excluding stock options (in thousands) 201,431 200,575 200,361 199,753 Closing market value of outstanding shares, Class A units and convertible preferred units as converted, excluding stock options $ 18.2 Billion $ 19.0 Billion $ 22.4 Billion $ 23.5 Billion Post spin-off of Urban Edge Properties (NYSE: UE), the $2.52 annualized dividend, combined with the annualized dividend of UE is the same $2.92 annual dividend that was paid in 2014. - 6 - FINANCIAL HIGHLIGHTS (unaudited and in thousands, except per share amounts) This section includes non-GAAP financial measures, including Earnings Before Interest Taxes Depreciation and Amortization ("EBITDA"), Funds From Operations attributable to common shares plus assumed conversions ("FFO"), FFO as adjusted for comparability, and Funds Available for Distribution ("FAD"). A description of these non-GAAP measures and reconciliations to the most directly comparable GAAP measures are provided on the pages that follow. Three Months Ended Nine Months Ended September 30, June 30, September 30, Total revenues $ 627,596 $ 578,710 $ 616,288 $ 1,850,686 $ 1,715,502 Net income attributable to common shareholders $ 198,870 $ 131,159 $ 165,651 $ 449,114 $ 270,150 Per common share: Basic $ 1.05 $ 0.70 $ 0.88 $ 2.38 $ 1.44 Diluted $ 1.05 $ 0.69 $ 0.87 $ 2.37 $ 1.43 FFO as adjusted for comparability $ Per diluted share $ FFO $ 236,039 $ 217,362 $ 323,381 $ 779,506 $ 684,247 FFO - Operating Partnership Basis ("OP Basis") $ 251,331 $ 230,783 $ 343,470 $ 828,923 $ 726,610 Per diluted share $ 1.25 $ 1.15 $ 1.71 $ 4.11 $ 3.63 FAD $ 151,144 $ 158,169 $ 138,439 $ 442,528 $ 499,411 Per diluted share $ 0.80 $ 0.84 $ 0.73 $ 2.33 $ 2.65 Dividends per common share $ 0.63 $ 0.73 $ 0.63 $ 1.89 $ 2.19 FFO payout ratio (based on FFO as adjusted for comparability) 50.8% 67.6% 48.8% 52.4% 66.6% FAD payout ratio 78.8% 86.9% 86.3% 81.1% 82.6% Weighted average shares used in determining FFO per diluted share - REIT basis 189,581 188,812 189,600 189,524 188,592 Convertible units: Class A 11,105 10,651 10,673 10,819 10,655 D-13 504 446 458 467 471 G1-G4 86 84 87 93 86 Equity awards - unit equivalents 587 477 560 636 464 Weighted average shares used in determining FFO per diluted share - OP Basis 201,863 200,470 201,378 201,539 200,268 - 7 - RECONCILIATION OF NET INCOME TO FFO (1) (unaudited and in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, June 30, September 30, Reconciliation of our net income to FFO: Net income attributable to Vornado $ 219,234 $ 151,524 $ 186,016 $ 509,327 $ 331,249 Depreciation and amortization of real property 134,623 123,578 129,296 382,175 387,549 Net gains on sale of real estate (135,557) (57,796) - (146,424) (57,796) Real estate impairment losses - - - 256 20,842 Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 38,131 26,604 32,282 106,685 93,416 Net gains on sale of real estate - (760) (4,513) (4,513) (760) Real estate impairment losses 2,313 - 10,304 12,617 - Income tax effect of above adjustments - (207) - - (7,287) Noncontrolling interests' share of above adjustments (2,364) (5,240) (9,662) (20,473) (21,916) FFO attributable to Vornado 256,380 237,703 343,723 839,650 745,297 Preferred share dividends (20,364) (20,365) (20,365) (60,213) (61,099) FFO attributable to common shareholders 236,016 217,338 323,358 779,437 684,198 Convertible preferred share dividends 23 24 23 69 49 FFO attributable to common shareholders plus assumed conversions 236,039 217,362 323,381 779,506 684,247 Add back of income allocated to noncontrolling interests of the Operating Partnership 15,292 13,421 20,089 49,417 42,363 FFO - OP Basis (1) $ FFO per diluted share (1) $ (1) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets, extraordinary items and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flows as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. - 8 - RECONCILIATION OF FFO TO FFO AS ADJUSTED FOR COMPARABILITY (unaudited and in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, June 30, September 30, FFO attributable to common shareholders plus assumed conversions (A) $ 236,039 $ 217,362 $ 323,381 $ 779,506 $ 684,247 Per diluted share $ 1.25 $ 1.15 $ 1.71 $ 4.11 $ 3.63 Items that affect comparability income: FFO from discontinued operations and sold properties (including UE spin-off related costs of $5,828 and $327 in the three months ended September 30, 2014 and June 30, 2015, respectively, and $22,972 and $9,343 in the nine months ended September 30, 2015 and 2014, respectively) 3,671 41,240 2,572 16,891 134,668 Acquisition and transaction related costs (1,518) (1,277) (4,061) (7,560) (3,629) Impairment loss and loan loss reserve on investment in Suffolk Downs (595) (10,263) - (595) (10,263) Toys "R" Us ("Toys") FFO (negative FFO) 46 (18,035) 500 2,000 (60,630) Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) - - 90,030 90,030 - Our share of impairment loss on India real estate venture's non-depreciable real estate - - (4,502) (4,502) - Net gain on sale of residential condominiums and a land parcel in 2014 - - - 2,493 13,205 Other, net (593) 2,341 433 1,928 (5,913) 1,011 14,006 84,972 100,685 67,438 Noncontrolling interests' share of above adjustments (62) (814) (5,227) (6,002) (3,932) Items that affect comparability, net (B) $ 949 $ 13,192 $ 79,745 $ 94,683 $ 63,506 Per diluted share $ 0.01 $ 0.07 $ 0.42 $ 0.50 $ 0.34 FFO attributable to common shareholders plus assumed conversions, as adjusted for comparability (A-B) $ Per diluted share $ - 9 - RECONCILIATION OF FFO TO FAD (unaudited and in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, June 30, September 30, FFO attributable to common shareholders plus assumed conversions (A) $ 236,039 $ 217,362 $ 323,381 $ 779,506 $ 684,247 Adjustments to arrive at FAD: Straight-line rentals 44,424 22,927 34,662 108,382 55,809 Recurring tenant improvements, leasing commissions and other capital expenditures 44,013 73,405 71,488 167,549 201,826 Amortization of acquired below-market leases, net 19,328 7,641 12,921 44,240 24,959 Amortization of debt issuance costs (7,864) (6,532) (7,497) (22,817) (13,102) Stock-based compensation expense (6,501) (8,315) (6,685) (33,328) (28,389) Non real estate depreciation (1,317) (1,514) (1,667) (4,906) (6,133) Items that affect comparability per page 9, excluding FFO attributable to discontinued operations (1,052) (25,381) 84,466 89,493 (61,553) Carried interest and our share of net unrealized gains from real estate fund investments (636) 617 8,743 9,728 22,862 Noncontrolling interests' share of above adjustments (5,500) (3,655) (11,489) (21,363) (11,443) (B) 84,895 59,193 184,942 336,978 184,836 FAD (A-B) $ FAD per diluted share $ FAD payout ratio 78.8% 86.9% 86.3% 81.1% 82.6% FAD is defined as FFO less (i) recurring tenant improvements, leasing commissions and capital expenditures, (ii) straight-line rents and amortization of acquired below-market leases, net, and (iii) other non-cash income, plus (iv) other non-cash charges. FAD is a non-GAAP financial measure that is not intended to represent cash flow and is not indicative of cash flow provided by operating activities as determined in accordance with GAAP. FAD is presented solely as a supplemental disclosure that management believes provides useful information regarding the Company's ability to fund its dividends. FAD payout ratios on a quarterly basis are not necessarily indicative of amounts for the full year due to fluctuation in timing of cash based expenditures, the commencement of new leases and the seasonality of our operations. - 10 - CONSOLIDATED NET INCOME / EBITDA (1) (unaudited and in thousands) Three Months Ended September 30, June 30, Inc (Dec) Property rentals $ 462,127 $ 443,952 $ 18,175 $ 466,803 Straight-line rent adjustments 44,424 22,927 21,497 34,662 Amortization of acquired below-market leases, net 19,786 8,099 11,687 13,378 Total rentals 526,337 474,978 51,359 514,843 Tenant expense reimbursements 67,098 65,953 1,145 62,215 Fee and other income: BMS cleaning fees 18,563 22,467 (3,904) 21,741 Management and leasing fees 4,045 4,266 (221) 4,274 Lease termination fees 1,517 3,300 (1,783) 2,893 Other income 10,036 7,746 2,290 10,322 Total revenues 627,596 578,710 48,886 616,288 Operating expenses 256,561 240,088 16,473 242,690 Depreciation and amortization 141,920 114,822 27,098 136,957 General and administrative 36,157 40,384 (4,227) 39,189 Acquisition and transaction related costs 1,518 1,277 241 4,061 Total expenses 436,156 396,571 39,585 422,897 Operating income 191,440 182,139 9,301 193,391 Loss from partially owned entities (325) (26,034) 25,709 (5,641) Income from real estate fund investments 1,665 24,160 (22,495) 26,368 Interest and other investment income, net 3,160 7,568 (4,408) 5,666 Interest and debt expense (95,344) (100,817) 5,473 (92,092) Net gain on disposition of wholly owned and partially owned assets 103,037 2,665 100,372 - Income before income taxes 203,633 89,681 113,952 127,692 Income tax (expense) benefit (2,856) (2,652) (204) 88,072 Income from continuing operations 200,777 87,029 113,748 215,764 Income (loss) from discontinued operations 34,463 82,168 (47,705) (364) Net income 235,240 169,197 66,043 215,400 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (3,302) (9,685) 6,383 (19,186) Operating Partnership (12,704) (7,988) (4,716) (10,198) Net income attributable to Vornado 219,234 151,524 67,710 186,016 Interest and debt expense 118,977 160,252 (41,275) 115,073 Depreciation and amortization 174,209 160,270 13,939 163,245 Income tax expense (benefit) 3,043 2,232 811 (87,653) EBITDA $ Capitalized leasing and development payroll $ 4,835 $ 3,689 $ 1,146 $ 5,444 Capitalized interest and debt expense $ 26,005 $ 16,335 $ 9,670 $ 11,702 EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." Management considers EBITDA a supplemental measure for making decisions and assessing the unlevered performance of its segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, management utilizes this measure to make investment decisions as well as to compare the performance of its assets to that of its peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. Inclusive of a $15,000 termination fee on the standby loan commitment for our 220 Central Park South development project. - 11 - CONSOLIDATED NET INCOME / EBITDA (unaudited and in thousands) Nine Months Ended September 30, Inc (Dec) Property rentals $ 1,387,458 $ 1,338,466 $ 48,992 Straight-line rent adjustments 108,382 55,809 52,573 Amortization of acquired below-market leases, net 45,614 26,333 19,281 Total rentals 1,541,454 1,420,608 120,846 Tenant expense reimbursements 196,234 180,364 15,870 Fee and other income: BMS cleaning fees 62,937 63,618 (681) Management and leasing fees 12,511 15,859 (3,348) Lease termination fees 8,157 11,422 (3,265) Other income 29,393 23,631 5,762 Total revenues 1,850,686 1,715,502 135,184 Operating expenses 753,744 707,047 46,697 Depreciation and amortization 402,999 359,814 43,185 General and administrative 133,838 128,364 5,474 Acquisition and transaction related costs 7,560 3,629 3,931 Total expenses 1,298,141 1,198,854 99,287 Operating income 552,545 516,648 35,897 Loss from partially owned entities (8,709) (78,676) 69,967 Income from real estate investments 52,122 142,418 (90,296) Interest and other investment income, net 19,618 28,814 (9,196) Interest and debt expense (279,110) (301,042) 21,932 Net gain on disposition of wholly owned and partially owned assets 104,897 13,205 91,692 Income before income taxes 441,363 321,367 119,996 Income tax benefit (expense) 84,245 (6,783) 91,028 Income from continuing operations 525,608 314,584 211,024 Income from discontinued operations 50,278 118,456 (68,178) Net income 575,886 433,040 142,846 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (38,370) (85,239) 46,869 Operating Partnership (28,189) (16,552) (11,637) Net income attributable to Vornado 509,327 331,249 178,078 Interest and debt expense 348,725 510,724 (161,999) Depreciation and amortization 493,904 530,052 (36,148) Income tax (benefit) expense (85,349) 21,489 (106,838) EBITDA $ $ $ Capitalized leasing and development payroll $ 15,220 $ 11,296 $ 3,924 Capitalized interest and debt expense $ 48,817 $ 46,517 $ 2,300 Inclusive of a $15,000 termination fee on the standby loan commitment for our 220 Central Park South development project. - 12 - EBITDA BY SEGMENT (unaudited and in thousands) Three Months Ended September 30, 2015 Total New York Washington, DC Other Property rentals $ 462,127 $ 299,207 $ 105,388 $ 57,532 Straight-line rent adjustments 44,424 32,961 7,523 3,940 Amortization of acquired below-market leases, net 19,786 18,401 377 1,008 Total rentals 526,337 350,569 113,288 62,480 Tenant expense reimbursements 67,098 51,521 9,697 5,880 Fee and other income: BMS cleaning fees 18,563 23,266 - (4,703) Management and leasing fees 4,045 1,639 2,556 (150) Lease termination fees 1,517 - 1,414 103 Other income 10,036 2,438 5,749 1,849 Total revenues 627,596 429,433 132,704 65,459 Operating expenses 256,561 178,888 51,867 25,806 Depreciation and amortization 141,920 76,612 43,964 21,344 General and administrative 36,157 8,305 6,283 21,569 Acquisition and transaction related costs 1,518 - - 1,518 Total expenses 436,156 263,805 102,114 70,237 Operating income (loss) 191,440 165,628 30,590 (4,778) (Loss) income from partially owned entities (325) 4,010 (1,909) (2,426) Income from real estate fund investments 1,665 - - 1,665 Interest and other investment income, net 3,160 1,888 34 1,238 Interest and debt expense (95,344) (50,480) (16,580) (28,284) Net gain on disposition of wholly owned and partially owned assets 103,037 - 102,404 633 Income (loss) before income taxes 203,633 121,046 114,539 (31,952) Income tax expense (2,856) (1,147) (287) (1,422) Income (loss) from continuing operations 200,777 119,899 114,252 (33,374) Income from discontinued operations 34,463 - - 34,463 Net income 235,240 119,899 114,252 1,089 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (3,302) (2,582) - (720) Operating Partnership (12,704) - - (12,704) Net income (loss) attributable to Vornado 219,234 117,317 114,252 (12,335) Interest and debt expense 118,977 64,653 20,010 34,314 Depreciation and amortization 174,209 99,206 48,132 26,871 Income tax expense 3,043 1,214 294 1,535 EBITDA for the three months ended September 30, 2015 $ EBITDA for the three months ended September 30, 2014 $ EBITDA as adjusted for comparability - OP basis: For the three months ended September 30, 2015 $ For the three months ended September 30, 2014 $ See notes on page 15. - 13 - EBITDA BY SEGMENT (unaudited and in thousands) Nine Months Ended September 30, 2015 Total New York Washington, DC Other Property rentals $ 1,387,458 $ 885,182 $ 320,116 $ 182,160 Straight-line rent adjustments 108,382 75,373 18,893 14,116 Amortization of acquired below-market leases, net 45,614 41,519 1,132 2,963 Total rentals 1,541,454 1,002,074 340,141 199,239 Tenant expense reimbursements 196,234 146,395 31,753 18,086 Fee and other income: BMS cleaning fees 62,937 76,935 - (13,998) Management and leasing fees 12,511 4,773 8,403 (665) Lease termination fees 8,157 5,799 1,668 690 Other income 29,393 7,232 19,563 2,598 Total revenues 1,850,686 1,243,208 401,528 205,950 Operating expenses 753,744 518,718 151,088 83,938 Depreciation and amortization 402,999 219,907 124,186 58,906 General and administrative 133,838 28,238 18,498 87,102 Acquisition and transaction related costs 7,560 - - 7,560 Total expenses 1,298,141 766,863 293,772 237,506 Operating income (loss) 552,545 476,345 107,756 (31,556) (Loss) income from partially owned entities (8,709) 1,523 (3,583) (6,649) Income from real estate fund investments 52,122 - - 52,122 Interest and other investment income, net 19,618 5,642 60 13,916 Interest and debt expense (279,110) (143,004) (52,223) (83,883) Net gain on disposition of wholly owned and partially owned assets 104,897 - 102,404 2,493 Income (loss) before income taxes 441,363 340,506 154,414 (53,557) Income tax benefit (expense) 84,245 (3,185) (79) 87,509 Income from continuing operations 525,608 337,321 154,335 33,952 Income from discontinued operations 50,278 - - 50,278 Net income 575,886 337,321 154,335 84,230 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (38,370) (6,640) - (31,730) Operating Partnership (28,189) - - (28,189) Net income attributable to Vornado 509,327 330,681 154,335 24,311 Interest and debt expense 348,725 184,377 62,413 101,935 Depreciation and amortization 493,904 288,897 136,687 68,320 Income tax (benefit) expense (85,349) 3,368 (1,856) (86,861) EBITDA for the nine months ended September 30, 2015 $ EBITDA for the nine months ended September 30, 2014 $ EBITDA as adjusted for comparability - OP basis: For the nine months ended September 30, 2015 $ For the nine months ended September 30, 2014 $ See notes on following page. - 14 - NOTES TO EBITDA BY SEGMENT (unaudited and in thousands) (1) The elements of "New York" EBITDA as adjusted for comparability are summarized below. Three Months Ended September 30, Nine Months Ended September 30, Office (including BMS EBITDA of $5,634, $6,267, $17,908 and $17,812, respectively) $ 166,663 $ 154,256 $ 495,462 $ 463,506 Retail 97,604 70,789 265,060 204,181 Alexander's 10,502 10,387 31,150 31,088 Hotel Pennsylvania 7,621 9,301 14,351 18,873 Total New York $ 282,390 $ 244,733 $ 806,023 $ 717,648 (2) The elements of "Washington, DC" EBITDA as adjusted for comparability are summarized below. Three Months Ended September 30, Nine Months Ended September 30, Office, excluding the Skyline properties $ 63,132 $ 64,051 $ 195,040 $ 194,540 Skyline properties 5,998 7,698 19,037 21,270 Total Office 69,130 71,749 214,077 215,810 Residential 9,553 10,117 29,507 31,212 Total Washington, DC $ 78,683 $ 81,866 $ 243,584 $ 247,022 (3) The elements of "Other" EBITDA as adjusted for comparability are summarized below. Three Months Ended September 30, Nine Months Ended September 30, Our share of real estate fund investments: Income before net realized/unrealized (losses) gains $ 2,594 $ 2,051 $ 6,879 $ 6,668 Net realized/unrealized (losses) gains on investments (922) 5,083 9,542 32,890 Carried interest (49) 8,438 6,248 21,643 Total 1,623 15,572 22,669 61,201 The Mart and trade shows 19,044 18,865 62,229 60,406 555 California Street 13,005 11,994 38,237 35,566 India real estate ventures 13 2,651 2,229 4,574 Other investments 13,871 4,372 28,100 13,594 47,556 53,454 153,464 175,341 Corporate general and administrative expenses (a) (b) (22,341) (22,948) (82,043) (71,952) Investment income and other, net (a) 5,952 6,659 21,275 22,764 Total Other $ 31,167 $ 37,165 $ 92,696 $ 126,153 (a) The amounts in these captions (for this table only) exclude income/expense from the mark-to-market of our deferred compensation plan of $2,577 and $1,352 for the three months ended September 30, 2015 and 2014, respectively, and $327 and $8,132 for the nine months ended September 30, 2015 and 2014, respectively. (b) The nine months ended September 30, 2015 includes $7,084 from the acceleration of the recognition of compensation expense related to 2013-2015 Out-Performance Plans due to the modification of the vesting criteria of awards such that they will fully vest at age 65. The accelerated expense will result in lower general and administrative expense for the remainder of 2015 of $867 and $6,217 thereafter. - 15 - EBITDA BY SEGMENT AND REGION (unaudited) The following tables set forth the percentages of EBITDA, by operating segment and by geographic region, excluding discontinued operations and other items that affect comparability. Three Months Ended September 30, Nine Months Ended September 30, Segment New York 72% 69% 70% 68% Washington, DC 20% 23% 21% 23% The Mart 5% 5% 6% 6% 555 California 3% 3% 3% 3% 100% 100% 100% 100% Region New York City metropolitan area 72% 68% 70% 68% Washington, DC / Northern Virginia area 20% 23% 21% 23% Chicago, IL 5% 6% 6% 6% San Francisco, CA 3% 3% 3% 3% 100% 100% 100% 100% - 16 - CONSOLIDATED BALANCE SHEETS (unaudited and in thousands) September 30, 2015 December 31, 2014 Increase (Decrease) ASSETS Real estate, at cost: Land $ 4,045,042 $ 3,861,913 $ 183,129 Buildings and improvements 12,278,443 11,705,749 572,694 Development costs and construction in progress 1,389,471 1,128,037 261,434 Leasehold improvements and equipment 131,760 126,659 5,101 Total 17,844,716 16,822,358 1,022,358 Less accumulated depreciation and amortization (3,364,932) (3,161,633) (203,299) Real estate, net 14,479,784 13,660,725 819,059 Cash and cash equivalents 788,137 1,198,477 (410,340) Restricted cash 107,965 176,204 (68,239) Marketable securities 152,927 206,323 (53,396) Tenant and other receivables, net 108,106 109,998 (1,892) Investments in partially owned entities 1,460,178 1,240,489 219,689 Real estate fund investments 555,414 513,973 41,441 Receivable arising from the straight-lining of rents, net 885,340 787,271 98,069 Deferred leasing and financing costs, net 572,969 475,158 97,811 Identified intangible assets, net 241,814 225,155 16,659 Assets related to discontinued operations 35,142 2,244,481 (2,209,339) Other assets 584,150 410,066 174,084 Total assets $ $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Liabilities: Mortgages payable $ 9,159,413 $ 8,263,165 $ 896,248 Senior unsecured notes 847,594 1,347,159 (499,565) Revolving credit facility debt - - - Accounts payable and accrued expenses 465,045 447,745 17,300 Deferred revenue 377,951 358,613 19,338 Deferred compensation plan 117,037 117,284 (247) Liabilities related to discontinued operations 11,520 1,511,362 (1,499,842) Other liabilities 434,980 375,830 59,150 Total liabilities 11,413,540 12,421,158 (1,007,618) Redeemable noncontrolling interests 1,113,885 1,337,780 (223,895) Vornado shareholders' equity 6,682,147 6,745,426 (63,279) Noncontrolling interests in consolidated subsidiaries 762,354 743,956 18,398 Total liabilities, redeemable noncontrolling interests and equity $ $ $ - 17 - CAPITAL STRUCTURE (unaudited and in thousands, except per share and unit amounts) September 30, 2015 Debt: Consolidated debt: Mortgages payable $ 9,159,413 Senior unsecured notes 847,594 $2.5 Billion unsecured revolving credit facilities - 10,007,007 Pro rata share of debt of non-consolidated entities (excluding $1,708,337 of Toys' debt) 2,590,169 Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas and 555 California Street) (472,892) Total debt 12,124,284 Shares/Units Par Value Perpetual Preferred: 5.00% Preferred Unit (D-16) (1 unit @ $1,000,000 per unit) 1,000 3.25% Preferred Units (D-17) (177,100 units @ $25 per unit) 4,428 6.625% Series G Preferred Shares 8,000 $ 25.00 200,000 6.625% Series I Preferred Shares 10,800 25.00 270,000 6.875% Series J Preferred Shares 9,850 25.00 246,250 5.70% Series K Preferred Shares 12,000 25.00 300,000 5.40% Series L Preferred Shares 12,000 25.00 300,000 1,321,678 September 30, 2015 Converted Common Shares Share Price Equity: Common shares 188,541 $ 90.42 17,047,877 Class A units 11,367 90.42 1,027,804 Convertible share equivalents: Equity awards - unit equivalents 892 90.42 80,655 D-13 preferred units 516 90.42 46,657 G1-G4 units 71 90.42 6,420 Series A preferred shares 44 90.42 3,978 18,213,391 Total Market Capitalization $ - 18 - DEBT ANALYSIS (unaudited and in thousands) As of September 30, 2015 Total Variable Fixed Weighted Weighted Weighted Average Average Average Amount Interest Rate Amount Interest Rate Amount Interest Rate Consolidated debt $ 10,007,007 3.69% $ 2,818,142 2.01% $ 7,188,865 4.34% Pro rata share of debt of non-consolidated entities: Toys 1,708,337 7.67% 1,046,123 7.05% 662,214 8.66% All other 2,590,169 4.99% 472,046 1.86% 2,118,123 5.68% Total 14,305,513 4.40% 4,336,311 3.21% 9,969,202 4.91% Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas and 555 California Street) (472,892) (10,500) (462,392) Company's pro rata share of total debt $ 13,832,621 4.41% $ 4,325,811 3.21% $ 9,506,810 4.96% Senior Unsecured Notes Unencumbered EBITDA Due 2019 Due 2022 3Q 2015 Settlement Date 6/16/2014 12/7/2011 Annualized Principal Amount $ 450,000 $ 400,000 New York $ 456,680 Issue Price 99.619% 99.546% Washington, DC 161,528 Coupon 2.500% 5.000% Other 32,868 Effective economic interest rate 2.581% 5.057% Total $ 651,076 Ratings: Moody's Baa2 Baa2 S&P BBB BBB Fitch BBB BBB Maturity Date / Put Date 6/30/2019 1/15/2022 Debt Covenant Ratios: (1) Senior Unsecured Notes Revolving Credit Facilities Actual Required Due 2019 Due 2022 Required Actual Total Outstanding Debt / Total Assets (2) Less than 65% 43% 43% Less than 60% 31% Secured Debt / Total Assets Less than 50% 39% 39% Less than 50% 28% Interest Coverage Ratio (Annualized Combined EBITDA to Annualized Interest Expense) Greater than 1.50 2.77 2.77 N/A Fixed Charge Coverage N/A N/A Greater than 1.40 2.50 Unencumbered Assets / Unsecured Debt Greater than 150% 1138% 1138% N/A Unsecured Debt / Cap Value of Unencumbered Assets N/A N/A Less than 60% 7% Unencumbered Coverage Ratio N/A N/A Greater than 1.50 16.10 Our debt covenant ratios are computed in accordance with the terms of our senior unsecured notes and revolving credit facilities, as applicable. The methodology used for these computations may differ significantly from similarly titled ratios of other companies. For additional information regarding the methodology used to compute these ratios, please see our filings with the SEC of our revolving credit facilities, senior debt indentures and applicable prospectuses and prospectus supplements. Total assets includes EBITDA capped at 7.5% under the senior unsecured notes and 6.0% under the revolving credit facilities. - 19 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 888 Seventh Avenue 01/16 5.71% $ - $ 318,554 $ - $ - $ - $ - $ 318,554 510 Fifth Avenue 01/16 5.60% - 29,772 - 29,772 770 Broadway 03/16 5.65% - 353,000 - 353,000 Bowen Building 06/16 6.14% - 115,022 - 115,022 1730 M and 1150 17th Street 06/16 L+125 1.45% - 43,581 - 43,581 The Mart 12/16 5.57% - 550,000 - 550,000 350 Park Avenue 01/17 3.75% - - 290,690 - - - 290,690 2011 Crystal Drive 08/17 7.30% - - 76,666 - - - 76,666 220 20th Street 02/18 4.61% - - - 70,335 - - 70,335 $1.25 Billion unsecured revolving credit facility 06/18 L+115 - 828-850 Madison Avenue Retail Condominium 06/18 5.29% - - - 80,000 - - 80,000 33-00 Northern Boulevard 10/18 4.43% - - - 62,000 - - 62,000 Senior unsecured notes due 2019 06/19 2.50% - 448,714 - 448,714 435 Seventh Avenue - retail 08/19 L+225 2.46% - 98,000 - 98,000 $1.25 Billion unsecured revolving credit facility 11/19 L+105 - 4 Union Square South - retail 11/19 L+215 2.35% - 118,510 - 118,510 2200 / 2300 Clarendon Boulevard (Courthouse Plaza) 05/20 L+160 1.80% - 33,750 33,750 150 West 34th Street 06/20 L+225 2.46% - 205,000 205,000 100 West 33rd Street - office and retail 07/20 L+165 1.85% - 580,000 580,000 220 Central Park South 09/20 L+200 2.19% - 950,000 950,000 Eleven Penn Plaza 12/20 3.95% - 450,000 450,000 Borgata Land 02/21 5.14% - 57,781 57,781 909 Third Avenue 05/21 3.91% - 350,000 350,000 West End 25 06/21 4.88% - 101,671 101,671 Universal Buildings 08/21 L+190 2.10% - 185,000 185,000 555 California Street 09/21 5.10% - 591,306 591,306 655 Fifth Avenue 10/21 L+140 1.60% - 140,000 140,000 Two Penn Plaza 12/21 3.98% - 575,000 575,000 Senior unsecured notes due 2022 01/22 5.00% - 398,880 398,880 Skyline properties 02/22 2.97% - 678,000 678,000 1290 Avenue of the Americas 11/22 3.34% - 950,000 950,000 2121 Crystal Drive 03/23 5.51% - 144,740 144,740 666 Fifth Avenue Retail Condominium 03/23 3.61% - 390,000 390,000 2treet 08/24 3.97% - 146,911 146,911 See notes on the following page. - 20 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1215 Clark Street, 200 12th Street & 251 18th Street 01/25 7.94% $ - $ - $ - $ - $ - $ 95,509 $ 95,509 RiverHouse Apartments 04/25 L+128 1.48% - 307,710 307,710 Other Various 2.97% - 19,071 19,071 Purchase accounting valuation adjustments Various - - - (118) - 1,952 1,834 Total $ - $ Weighted average rate - 5.54% 4.49% 4.83% 2.47% 3.37% 3.69% Fixed rate debt $ - $ 1,366,348 $ 367,356 $ 212,217 $ 448,714 $ 4,794,230 $ 7,188,865 Fixed weighted average rate expiring - 5.67% 4.49% 4.83% 2.50% 4.10% 4.34% Floating rate debt $ - $ 43,581 $ - $ - $ 216,510 $ 2,558,051 $ 2,818,142 Floating weighted average rate expiring - 1.45% - - 2.40% 1.98% 2.01% Represents the extended maturity for certain loans in which we have the unilateral right to extend. Pursuant to an existing swap agreement, $418,000 of the loan bears interest at a fixed rate of 4.78% through March 2018, and the balance of $157,000 floats through March 2018. The entire $575,000 will float thereafter for the duration of the loan. - 21 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) As of September 30, 2015 Debt Percentage Company's Company's Asset Ownership at Carrying Pro rata 100% of Joint Venture Name Category September 30, 2015 Amount Share Joint Venture PREIT Associates REIT 8.1% $ 138,265 $ 151,781 $ 1,880,795 Alexander's, Inc. Office/Retail 32.4% 131,395 343,572 1,060,408 India real estate ventures Office/Land 4.1% to 36.5% 48,114 46,290 185,161 Urban Edge REIT 5.4% 25,401 68,127 1,250,031 Toys Retailer 32.5% - 1,708,337 5,259,657 Partially owned office buildings: 280 Park Avenue Office 50.0% 320,170 362,423 724,846 One Park Avenue Office 55.0% 140,797 138,727 252,231 650 Madison Avenue Office/Retail 20.1% 124,535 161,024 800,000 512 West 22nd Street Office 55.0% 75,281 19,305 35,100 Rosslyn Plaza Office/Residential 43.7% to 50.4% 50,701 18,972 37,635 West 57th Street properties Office 50.0% 43,042 10,000 20,000 666 Fifth Avenue Office Condominium Office 49.5% 38,346 626,166 1,264,983 330 Madison Avenue Office 25.0% 29,604 37,500 150,000 Warner Building Office 55.0% 17,278 160,985 292,700 Fairfax Square Office 20.0% 5,824 18,000 90,000 1101 17th Street Office 55.0% (3,061) 17,050 31,000 825 Seventh Avenue Office 50.0% 1,479 10,250 20,500 Other partially owned office buildings Office Various 13,286 17,465 50,150 Other investments: Independence Plaza Residential 50.1% 144,157 275,550 550,000 Other investments Various Various 115,564 106,982 741,129 $ 1,460,178 $ 4,298,506 $ 14,696,326 - 22 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Three Months Ended September 30, Three Months Ended September 30, September 30, 2015 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (9,476) $ 1,995 $ 6,162 $ 7,177 650 Madison Avenue (retail under development) 20.1% 5,967 (422) 10,196 3,107 Alexander's, Inc. 32.4% 5,716 5,552 10,502 10,387 330 Madison Avenue 25.0% 1,542 1,658 2,448 2,551 Independence Plaza 50.1% (1,491) (1,288) 4,996 5,045 One Park Avenue 55.0% 952 631 3,911 4,449 280 Park Avenue 50.0% 727 226 7,663 6,057 825 Seventh Avenue 50.0% 669 733 825 859 West 57th Street properties (partially under development) 50.0% (63) (3,073) 266 386 Other Various (533) (202) 895 815 4,010 5,810 47,864 40,833 Washington, DC: Warner Building 55.0% (1,712) (1,411) 2,222 2,384 Rosslyn Plaza 43.7% to 50.4% (778) (703) 1,088 1,040 1101 17th Street 55.0% 299 315 748 634 Fairfax Square 20.0% (45) (30) 411 542 Other Various 327 418 1,227 1,325 (1,909) (1,411) 5,696 5,925 Other: Alexander's corporate fee income 32.4% 1,828 1,640 1,828 1,640 India real estate ventures 4.1% to 36.5% (1,704) (262) 13 2,650 Urban Edge 5.4% 1,400 - 2,923 - Toys 32.5% 46 (18,418) 46 12,440 Green Courte 8.3% (1) - 38 538 Other Various (3,995) (13,393) 8,124 (5,792) (2,426) (30,433) 12,972 11,476 $ (325) $ (26,034) $ 66,532 $ 58,234 - 23 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Nine Months Ended September 30, Nine Months Ended September 30, September 30, 2015 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (27,370) $ 5,934 $ 18,814 $ 22,218 Alexander's, Inc. 32.4% 16,757 15,583 31,150 31,088 650 Madison Avenue (retail under development) 20.1% 9,940 (3,068) 21,722 9,300 Independence Plaza 50.1% (4,582) (3,113) 14,921 15,679 330 Madison Avenue 25.0% 4,560 4,677 7,527 7,218 West 57th Street properties (partially under development) 50.0% (2,379) (10,650) 517 1,249 One Park Avenue 55.0% 2,364 910 12,281 8,398 825 Seventh Avenue 50.0% 2,088 6,409 2,515 2,489 280 Park Avenue 50.0% 500 532 20,342 17,278 Other Various (355) (842) 3,072 2,171 1,523 16,372 132,861 117,088 Washington, DC: Warner Building 55.0% (5,401) (4,359) 6,423 6,907 1101 17th Street 55.0% 3,076 879 2,308 1,835 Rosslyn Plaza 43.7% to 50.4% (2,293) (2,774) 3,340 3,519 Fairfax Square 20.0% (61) 86 1,291 1,789 Other Various 1,096 1,243 3,811 3,992 (3,583) (4,925) 17,173 18,042 Other: India real estate ventures 4.1% to 36.5% (18,380) (2,440) (12,577) 4,573 Alexander's corporate fee income 32.4% 5,801 4,888 5,801 4,888 Green Courte 8.3% 4,515 - 5,126 1,606 Urban Edge 5.4% 2,888 - 5,753 - Toys 32.5% 2,000 (74,162) 2,000 103,026 Other Various (3,473) (18,409) 20,621 4,512 (6,649) (90,123) 26,724 118,605 $ (8,709) $ (78,676) $ 176,758 $ 253,735 - 24 - SQUARE FOOTAGE in service (unaudited and square feet in thousands) Owned by Company Total Portfolio Total Office Retail Showroom Other Segment: New York: Office 21,724 18,051 17,868 - 183 - Retail 2,550 2,370 - 2,370 - - Alexander's (32.4% interest) 2,178 706 287 419 - - Hotel Pennsylvania 1,400 1,400 - - - 1,400 Residential (1,653 units) 1,521 761 - - - 761 29,373 23,288 18,155 2,789 183 2,161 Washington, DC: Office, excluding the Skyline properties 13,148 10,782 10,004 778 - - Skyline properties 2,648 2,648 2,593 55 - - Total Office 15,796 13,430 12,597 833 - - Residential (2,414 units) 2,597 2,455 - - - 2,455 Other 555 555 - 9 - 546 18,948 16,440 12,597 842 - 3,001 Other: The Mart 3,637 3,628 1,895 100 1,633 - 555 California Street (70% interest) 1,800 1,260 1,167 93 - - Other 751 751 - 751 - - 6,188 5,639 3,062 944 1,633 - Total square feet at September 30, 2015 54,509 45,367 33,814 4,575 1,816 5,162 Total square feet at June 30, 2015 54,046 44,649 33,384 4,288 1,986 4,991 Number of Number of Parking Garages (not included above): Square Feet Garages Spaces New York 1,702 11 4,980 Washington, DC 8,824 55 29,322 The Mart 558 4 1,664 555 California Street 168 1 453 Total at September 30, 2015 11,252 71 36,419 - 25 - TOP 30 TENANTS (unaudited) Annualized % of 2015 Square Revenues Annualized Tenants Footage (in thousands) Revenues U.S. Government 4,501,775 $ 157,646 6.3% IPG and affiliates 829,325 48,487 1.9% AXA Equitable Life Insurance 480,920 41,387 1.6% Macy's 665,433 36,668 1.5% Amazon.com 470,143 32,173 1.3% Neuberger Berman Group LLC 411,894 31,066 1.2% Bank of America 413,463 28,351 1.1% J. Crew 389,968 28,089 1.1% Ziff Brothers Investments, Inc. 287,030 27,697 1.1% McGraw-Hill Companies, Inc. 479,557 27,411 1.1% Madison Square Garden 393,299 24,450 1.0% Facebook 275,635 22,830 0.9% Topshop 94,349 21,495 0.9% Fast Retailing (Uniqlo) 90,732 20,911 0.8% The City of New York 523,105 20,423 0.8% Motorola Mobility (guaranteed by Google) 607,872 20,386 0.8% AOL 234,515 20,143 0.8% Forever 21 127,779 19,850 0.8% AMC Networks, Inc. 290,030 18,993 0.8% Hollister 21,741 17,901 0.7% JCPenney 154,038 17,511 0.7% Bryan Cave LLP 213,946 16,585 0.7% Family Health International 340,605 15,788 0.6% Cushman & Wakefield 166,287 15,266 0.6% Lockheed Martin 312,754 14,141 0.6% New York & Company, Inc. 197,154 12,890 0.5% Sears Holding Company (Kmart Corporation and Sears Corporation) 286,705 12,550 0.5% Information Builders, Inc. 243,486 11,894 0.5% Hennes & Mauritz 42,769 11,833 0.5% Fitzpatrick Cella Harper 130,424 11,427 0.5% - 26 - LEASE EXPIRATIONS NEW YORK SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 34,000 $ 1,781,000 $ 52.38 0.2% Fourth Quarter 2015 74,000 4,963,000 67.07 0.5% First Quarter 2016 118,000 6,696,000 56.75 0.6% Second Quarter 2016 152,000 9,495,000 62.47 0.9% Third Quarter 2016 308,000 20,795,000 67.52 1.9% Fourth Quarter 2016 294,000 22,402,000 76.20 2.1% Total 2016 872,000 59,388,000 67.07 7.7% 2017 1,012,000 60,125,000 59.41 5.5% 2018 1,031,000 78,692,000 76.33 7.2% 2019 982,000 68,397,000 69.65 6.3% 2020 1,554,000 93,654,000 60.27 8.6% 2021 1,247,000 80,426,000 64.50 7.4% 2022 522,000 30,841,000 59.08 2.8% 2023 1,638,000 117,720,000 71.87 10.8% 2024 1,214,000 91,634,000 75.48 8.4% Retail: Month to Month 12,000 $ 1,433,000 $ 119.42 0.4% Fourth Quarter 2015 12,000 1,705,000 142.08 0.4% First Quarter 2016 21,000 3,435,000 163.57 0.9% Second Quarter 2016 7,000 3,512,000 501.71 0.9% Third Quarter 2016 8,000 816,000 102.00 0.2% Fourth Quarter 2016 23,000 9,089,000 395.17 2.3% Total 2016 59,000 16,852,000 285.63 4.2% 2017 16,000 4,159,000 259.94 1.0% 2018 158,000 39,148,000 247.77 9.7% 2019 181,000 32,101,000 177.35 8.0% 2020 65,000 10,536,000 162.09 2.6% 2021 38,000 7,500,000 197.37 1.9% 2022 35,000 4,179,000 119.40 1.0% 2023 81,000 19,261,000 237.79 4.8% 2024 172,000 59,459,000 345.69 14.8% - 27 - LEASE EXPIRATIONS WASHINGTON, DC SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 225,000 $ 7,261,000 $ 32.32 1.7% Fourth Quarter 2015 519,000 19,422,000 37.42 4.4% First Quarter 2016 679,000 26,504,000 39.02 6.0% Second Quarter 2016 196,000 8,493,000 43.35 1.9% Third Quarter 2016 244,000 11,672,000 47.84 2.7% Fourth Quarter 2016 255,000 12,628,000 49.63 2.9% Total 2016 1,374,000 59,297,000 43.17 13.5% 2017 622,000 25,963,000 41.75 5.9% 2018 1,040,000 46,099,000 44.32 10.5% 2019 1,519,000 64,595,000 42.54 14.7% 2020 930,000 44,007,000 47.31 10.0% 2021 648,000 29,099,000 44.89 6.6% 2022 937,000 41,370,000 44.16 9.4% 2023 178,000 8,351,000 46.87 1.9% 2024 448,000 17,842,000 39.79 4.1% - 28 - LEASING ACTIVITY (unaudited) The leasing activity and related statistics in the table below are based on leases signed during the period and are not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Second generation relet space represents square footage that has not been vacant for more than nine months and tenant improvements and leasing commissions are based on our share of square feet leased during the period. (square feet in thousands) New York Washington, DC Office Retail Office Quarter Ended September 30, 2015 Total square feet leased 509 45 414 Our share of square feet leased: 371 45 405 Initial rent (1) $ 79.80 $ 707.96 $ 45.46 Weighted average lease term (years) 5.7 15.2 5.9 Second generation relet space: Square feet 334 44 331 Cash basis: Initial rent (1) $ 78.61 $ 722.36 $ 46.32 Prior escalated rent $ 63.04 $ 321.63 $ 48.57 Percentage increase (decrease) 24.7% 124.6% (4.6%) GAAP basis: Straight-line rent (2) $ 77.76 $ 783.69 $ 43.03 Prior straight-line rent $ 62.00 $ 274.10 $ 46.56 Percentage increase (decrease) 25.4% 185.9% (7.6%) Tenant improvements and leasing commissions: Per square foot $ 42.07 $ 777.37 $ 36.10 Per square foot per annum $ 7.38 $ 51.14 $ 6.12 Percentage of initial rent 9.2% 7.2% 13.5% Nine Months Ended September 30, 2015 Total square feet leased 1,666 88 1,579 Our share of square feet leased: 1,282 79 1,492 Initial rent (1) $ 80.09 $ 907.45 $ 39.31 Weighted average lease term (years) 8.7 14.1 9.0 Second generation relet space: Square feet 854 71 1,038 Cash basis: Initial rent (1) $ 80.64 $ 895.79 $ 38.91 Prior escalated rent $ 68.56 $ 336.95 $ 43.63 Percentage increase (decrease) 17.6% 165.9% (10.8%) GAAP basis: Straight-line rent (2) $ 78.58 $ 1,051.09 $ 36.45 Prior straight-line rent $ 64.70 $ 514.67 $ 41.02 Percentage increase (decrease) 21.5% 104.2% (11.1%) Tenant improvements and leasing commissions: Per square foot $ 69.06 $ 712.66 $ 60.08 Per square foot per annum $ 7.94 $ 50.54 $ 6.68 Percentage of initial rent 9.9% 5.6% 17.0% See notes on the following page. - 29 - LEASING ACTIVITY (unaudited) (square feet in thousands) New York Washington, DC Office Retail Office Year Ended December 31, 2014 Total square feet leased 3,973 119 1,817 Our share of square feet leased: 3,416 114 1,674 Initial rent (1) $ 66.78 $ 327.38 $ 38.57 Weighted average lease term (years) 11.3 11.2 8.2 Second generation relet space: Square feet 2,550 92 1,121 Cash basis: Initial rent (1) $ 68.18 $ 289.74 $ 38.57 Prior escalated rent $ 60.50 $ 206.62 $ 41.37 Percentage increase (decrease) 12.7% 40.2% (6.8%) GAAP basis: Straight-line rent (2) $ 67.44 $ 331.33 $ 36.97 Prior straight-line rent $ 56.76 $ 204.15 $ 38.25 Percentage increase (decrease) 18.8% 62.3% (3.3%) Tenant improvements and leasing commissions: Per square foot $ 75.89 $ 110.60 $ 46.77 Per square foot per annum $ 6.72 $ 9.88 $ 5.70 Percentage of initial rent 10.1% 3.0% 14.8% (1) Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. (2) Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. Excluding 371 square feet of leasing activity with the U.S. Marshals Service (of which 293 square feet are second generation relet space), the initial rent and prior escalated rent on a cash basis was $41.63 and $43.45 per square foot, respectively (4.2% decrease), and the initial rent and prior escalated rent on a GAAP basis was $39.00 and $41.34 per square foot, respectively (5.7% decrease). -30 - OCCUPANCY, SAME STORE EBITDA AND RESIDENTIAL STATISTICS (unaudited) Occupancy and Same Store EBITDA: New York Washington, DC (1) Occupancy rate at: September 30, 2015 96.2% 84.7% June 30, 2015 96.5% 84.8% December 31, 2014 96.9% 83.6% September 30, 2014 96.7% 83.2% Same store EBITDA % increase (decrease): Three months ended September 30, 2015 vs. September 30, 2014 1.4% (4.5%) Nine months ended September 30, 2015 vs. September 30, 2014 2.0% (1.4%) Three months ended September 30, 2015 vs. June 30, 2015 (0.9%) (5.4%) Cash basis same store EBITDA % (decrease) increase: Three months ended September 30, 2015 vs. September 30, 2014 (0.3%) (9.4%) Nine months ended September 30, 2015 vs. September 30, 2014 2.4% (6.8%) Three months ended September 30, 2015 vs. June 30, 2015 (3.5%) (7.2%) (1) The total office occupancy rates for the Washington, DC segment were as follows: September 30, 2015 82.2% June 30, 2015 82.4% December 31, 2014 80.7% September 30, 2014 80.2% (2) Excluding Hotel Pennsylvania, same store EBITDA increased by 2.2% and by 0.5% on a cash basis. (3) Excluding Hotel Pennsylvania, same store EBITDA increased by 2.7% and by 3.1% on a cash basis. (4) Excluding Hotel Pennsylvania, same store EBITDA decreased by 0.4% and by 3.0% on a cash basis. Residential Statistics: Average Monthly Number of Units Occupancy Rate Rent Per Unit New York: September 30, 2015 1,653 94.7% $ 3,318 June 30, 2015 1,654 96.1% $ 3,289 December 31, 2014 1,654 95.7% $ 3,163 September 30, 2014 1,655 94.7% $ 3,074 Washington, DC: September 30, 2015 2,414 95.3% $ 2,105 June 30, 2015 2,414 95.4% $ 2,107 December 31, 2014 2,414 97.4% $ 2,078 September 30, 2014 2,414 97.0% $ 2,102 - 31 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS CONSOLIDATED (unaudited and in thousands) Nine Months Ended Year Ended December 31, September 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 76,461 $ 107,728 $ 73,130 Tenant improvements 128,271 205,037 120,139 Leasing commissions 40,661 79,636 51,476 Non-recurring capital expenditures 101,517 122,330 49,441 Total capital expenditures and leasing commissions (accrual basis) 346,910 514,731 294,186 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 100,704 140,490 155,035 Expenditures to be made in future periods for the current period (196,872) (313,746) (150,067) Total capital expenditures and leasing commissions (cash basis) $ 250,742 $ 341,475 $ 299,154 Our share of square feet leased 2,853 5,204 3,537 Tenant improvements and leasing commissions per square foot per annum $ 9.13 $ 6.53 $ 5.55 Percentage of initial rent 11.2% 10.3% 9.3% Development and redevelopment expenditures: 220 Central Park South $ 98,680 $ 78,059 $ 243,687 The Bartlett 72,309 38,163 6,289 330 West 34th Street 25,707 41,592 6,832 90 Park Avenue 20,430 8,910 - Marriott Marquis Times Square - retail and signage 19,069 112,390 40,356 Wayne Towne Center 17,827 19,740 4,927 2221 South Clark Street (residential conversion) 14,478 3,481 283 640 Fifth Avenue 11,603 440 - Penn Plaza 11,003 4,009 731 251 18th Street 4,863 4,866 1,430 S. Clark Street/12th Street 3,120 2,787 5,104 608 Fifth Avenue 2,527 20,377 3,492 7 West 34th Street 1,460 11,555 - Other 36,510 197,818 156,286 $ 339,586 $ 544,187 $ 469,417 - 32 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS NEW YORK SEGMENT (unaudited and in thousands) Nine Months Ended Year Ended December 31, September 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 41,796 $ 48,518 $ 34,553 Tenant improvements 50,702 143,007 87,275 Leasing commissions 26,909 66,369 39,348 Non-recurring capital expenditures 67,623 64,423 11,579 Total capital expenditures and leasing commissions (accrual basis) 187,030 322,317 172,755 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 50,013 67,577 56,345 Expenditures to be made in future periods for the current period (99,269) (205,258) (91,107) Total capital expenditures and leasing commissions (cash basis) $ 137,774 $ 184,636 $ 137,993 Our share of square feet leased 1,361 3,530 2,145 Tenant improvements and leasing commissions per square foot per annum $ 11.81 $ 6.82 $ 5.89 Percentage of initial rent 9.2% 9.1% 8.1% Development and redevelopment expenditures: 330 West 34th Street $ 25,707 $ 41,592 $ 6,832 90 Park Avenue 20,430 8,910 - Marriott Marquis Times Square - retail and signage 19,069 112,390 40,356 640 Fifth Avenue 11,603 440 - Penn Plaza 11,003 4,009 731 608 Fifth Avenue 2,527 20,377 3,492 7 West 34th Street 1,460 11,555 - Other 3,472 14,533 34,574 $ 95,271 $ 213,806 $ 85,985 - 33 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS WASHINGTON, DC SEGMENT (unaudited and in thousands) Nine Months Ended Year Ended December 31, September 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 14,722 $ 23,425 $ 22,165 Tenant improvements 45,837 37,842 6,976 Leasing commissions 5,792 5,857 4,389 Non-recurring capital expenditures 32,762 37,798 37,342 Total capital expenditures and leasing commissions (accrual basis) 99,113 104,922 70,872 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 27,029 45,084 26,075 Expenditures to be made in future periods for the current period (70,128) (63,283) (36,702) Total capital expenditures and leasing commissions (cash basis) $ 56,014 $ 86,723 $ 60,245 Our share of square feet leased 1,492 1,674 1,392 Tenant improvements and leasing commissions per square foot per annum $ 6.68 $ 5.70 $ 4.75 Percentage of initial rent 17.0% 14.8% 11.9% Development and redevelopment expenditures: The Bartlett $ 72,309 $ 38,163 $ 6,289 2221 South Clark Street (residential conversion) 14,478 3,481 283 251 18th Street 4,863 4,866 1,430 S. Clark Street/12th Street 3,120 2,787 5,104 Other 17,969 34,348 28,595 $ 112,739 $ 83,645 $ 41,701 - 34 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS OTHER (unaudited and in thousands) Nine Months Ended Year Ended December 31, September 30, 2015 Capital expenditures (accrual basis): Expenditures to maintain assets $ 19,943 $ 35,785 $ 16,412 Tenant improvements 31,732 24,188 25,888 Leasing commissions 7,960 7,410 7,739 Non-recurring capital expenditures 1,132 20,109 520 Total capital expenditures and leasing commissions (accrual basis) 60,767 87,492 50,559 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 23,662 27,829 72,615 Expenditures to be made in future periods for the current period (27,475) (45,205) (22,258) Total capital expenditures and leasing commissions (cash basis) $ 56,954 $ 70,116 $ 100,916 Development and redevelopment expenditures: 220 Central Park South $ 98,680 $ 78,059 $ 243,687 Wayne Towne Center 17,827 19,740 4,927 Other 15,069 148,937 93,117 $ 131,576 $ 246,736 $ 341,731 - 35 - DEVELOPMENT COSTS AND CONSTRUCTION IN PROGRESS (unaudited and in thousands, except square feet) Zoning Square Feet At September 30, 2015 Development Projects Total Development Costs Expended Land and Acquisition Costs New York: 220 Central Park South - Residential Condominiums 472,000 $ 734,437 $ 238,047 $ 496,390 1535 Broadway - Marriott Marquis - Retail 109,000 195,173 73,944 121,229 Other 132,203 132,203 - Total New York 1,061,813 444,194 617,619 Washington, DC: The Bartlett - Rental Residential / Retail 618,000 186,796 145,496 41,300 Other 136,600 136,600 - Total Washington, DC 323,396 282,096 41,300 Other Projects 4,262 4,262 - Total Amount on the Balance Sheet $ $ $ Zoning Square Feet Total Undeveloped Land Metropolitan Park 6, 7 & 8 - Rental Residential (1,403 Units) / Retail 1,144,000 $ 85,066 PenPlace - Office / Hotel (300 Units) 1,381,000 71,283 1900 Crystal Drive 712,000 35,924 29, 31, 33 West 57th Street 150,000 35,818 Square 649 675,000 19,828 223 23rd Street - Office / Rental Residential (353 Units) 937,000 16,361 527 West Kinzie 330,000 5,187 Total $ 269,467 - 36 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK: Penn Plaza: One Penn Plaza Cisco, MWB Leasing, Parsons Brinkerhoff, Symantec Corporation, (ground leased through 2098) United Health Care, United States Customs Department, -Office 100.0% 97.8% $ 59.06 2,255,000 2,255,000 - URS Corporation Group Consulting, Lion Resources -Retail 100.0% 98.6% 122.30 270,000 270,000 - Bank of America, Kmart Corporation 100.0% 97.9% 65.82 2,525,000 2,525,000 - $ - Two Penn Plaza EMC, Forest Electric, Information Builders, Inc., -Office 100.0% 100.0% 55.72 1,581,000 1,581,000 - Madison Square Garden, McGraw-Hill Companies, Inc. -Retail 100.0% 38.3% 192.39 50,000 50,000 - Chase Manhattan Bank 100.0% 98.1% 59.91 1,631,000 1,631,000 - 575,000 Eleven Penn Plaza -Office 100.0% 99.6% 58.58 1,133,000 1,133,000 - Macy's, Madison Square Garden, AMC Networks, Inc. -Retail 100.0% 69.5% 227.95 18,000 18,000 - PNC Bank National Association 100.0% 99.1% 61.23 1,151,000 1,151,000 - 450,000 100 West 33rd Street -Office 100.0% 100.0% 57.95 851,000 851,000 - 398,402 IPG and affiliates, Rocket Fuel Manhattan Mall -Retail 100.0% 87.9% 138.17 256,000 256,000 - 181,598 JCPenney, Aeropostale, Express 330 West 34th Street (ground leased through 2148 - 34.8% ownership interest in the land) New York & Company, Inc., -Office 100.0% 100.0% 57.92 698,000 520,000 178,000 Deutsch, Inc., Yodle, Inc., Footlocker (lease not yet commenced) -Retail 100.0% - - 19,000 - 19,000 100.0% 100.0% 57.92 717,000 520,000 197,000 50,150 435 Seventh Avenue -Retail 100.0% 100.0% 276.67 43,000 43,000 - 98,000 Hennes & Mauritz 7 West 34th Street -Office 100.0% 100.0% 62.84 456,000 456,000 - Amazon -Retail 100.0% 100.0% 306.71 21,000 21,000 - Mango NY Inc., Amazon (lease not yet commenced) 100.0% 100.0% 73.57 477,000 477,000 - - 484 Eighth Avenue -Retail 100.0% - - 16,000 - 16,000 - 431 Seventh Avenue -Retail 100.0% 100.0% 248.55 10,000 10,000 - - 488 Eighth Avenue -Retail 100.0% 100.0% 75.66 6,000 6,000 - - 267 West 34th Street -Retail 100.0% 100.0% 166.55 6,000 6,000 - - 150 West 34th Street -Retail 100.0% 100.0% 68.66 78,000 78,000 - 205,000 Old Navy - 37 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Penn Plaza (Continued): 137 West 33rd Street -Retail 100.0% 100.0% $ 91.21 3,000 3,000 - $ - 138-142 West 32nd Street -Retail 100.0% 85.4% 91.56 8,000 8,000 - - 265 West 34th Street -Retail 100.0% 100.0% 595.49 3,000 3,000 - - Total Penn Plaza 7,781,000 7,568,000 213,000 1,958,150 Midtown East: 909 Third Avenue IPG and affiliates, Forest Laboratories, Geller & Company, (ground leased through 2063) Morrison Cohen LLP, Robeco USA Inc., -Office 100.0% 100.0% 58.49 1,343,000 1,343,000 - 350,000 United States Post Office, The Procter & Gamble Distributing LLC 150 East 58th Street Castle Harlan, Tournesol Realty LLC. (Peter Marino), -Office 100.0% 98.2% 69.50 541,000 541,000 - Various showroom tenants -Retail 100.0% 100.0% 172.99 2,000 2,000 - 100.0% 98.2% 69.88 543,000 543,000 - - 715 Lexington -Retail 100.0% 100.0% 263.74 23,000 23,000 - - New York & Company, Inc., Zales 966 Third Avenue -Retail 100.0% 100.0% 89.16 7,000 7,000 - - McDonald's 968 Third Avenue -Retail 50.0% 100.0% 258.57 6,000 6,000 - - Capital One Financial Corporation Total Midtown East 1,922,000 1,922,000 - 350,000 Midtown West: 888 Seventh Avenue TPG-Axon Capital, Lone Star US Acquisitions LLC, (ground leased through 2067) Pershing Square Capital Management, -Office 100.0% 90.0% 87.49 867,000 867,000 - Vornado Executive Headquarters -Retail 100.0% 100.0% 244.07 15,000 15,000 - Redeye Grill L.P. 100.0% 90.2% 90.15 882,000 882,000 - 318,554 57th Street - 2 buildings -Office 50.0% 99.2% 55.17 81,000 81,000 - 20,000 Various -Retail 50.0% 100.0% 122.20 22,000 22,000 - - 50.0% 99.4% 69.49 103,000 103,000 - 20,000 825 Seventh Avenue -Office 50.0% 100.0% 74.64 165,000 165,000 - 20,500 Young & Rubicam -Retail 100.0% 100.0% 267.77 4,000 4,000 - - Lindy's 100.0% 79.21 169,000 169,000 - 20,500 Total Midtown West 1,154,000 1,154,000 - 359,054 - 38 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Park Avenue: 280 Park Avenue Cohen & Steers Inc., GIC Inc, Franklin Templeton Co. LLC (lease not commenced), -Office 50.0% 100.0% $ 96.65 1,217,000 1,092,000 125,000 New Advisory L.P., Investcorp International Inc. -Retail 50.0% 100.0% 218.22 26,000 4,000 22,000 Scottrade Inc., Starbucks 50.0% 100.0% 99.19 1,243,000 1,096,000 147,000 $ 724,846 350 Park Avenue Kissinger Associates Inc., Ziff Brothers Investment Inc., -Office 100.0% 99.2% 95.99 553,000 553,000 - MFA Financial Inc., M&T Bank -Retail 100.0% 100.0% 207.17 17,000 17,000 - Fidelity Investment, AT&T Wireless, Valley National Bank 100.0% 99.3% 99.31 570,000 570,000 - 290,690 Total Park Avenue 1,813,000 1,666,000 147,000 1,015,536 Grand Central: 90 Park Avenue Alston & Bird, Amster, Rothstein & Ebenstein, -Office 100.0% 75.1% 69.77 921,000 921,000 - Capital One, Factset Research Systems Inc., Foley & Lardner -Retail 100.0% 100.0% 116.84 25,000 25,000 - Citibank 75.8% 71.02 946,000 946,000 - - 330 Madison Avenue Guggenheim Partners LLC, HSBC Bank AFS, -Office 25.0% 97.0% 69.77 809,000 809,000 - Jones Lang LaSalle Inc., Wells Fargo, American Century -Retail 25.0% 100.0% 283.46 33,000 33,000 - Ann Taylor Retail Inc., Citibank 25.0% 97.1% 78.15 842,000 842,000 - 150,000 510 Fifth Avenue -Retail 100.0% 90.6% 150.68 65,000 65,000 - 29,772 Joe Fresh Total Grand Central 1,853,000 1,853,000 - 179,772 - 39 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Madison/Fifth: 640 Fifth Avenue Fidelity Investments, Owl Creek Asset Management LP, -Office 100.0% 92.5% $ 89.93 266,000 266,000 - Stifel Financial Corp., GCA Savvian Inc -Retail 100.0% 88.8% 769.59 69,000 69,000 - Victoria's Secret (lease not yet commenced) 100.0% 91.7% 229.92 335,000 335,000 - $ - 666 Fifth Avenue Fulbright & Jaworski, Colliers International NY LLC, -Office (Office Condo) 49.5% 75.4% 76.19 1,370,000 1,370,000 - 1,264,983 Integrated Holding Group, Vinson & Elkins LLP -Retail (Office Condo) 49.5% 100.0% 170.48 45,000 45,000 - - HSBC Bank USA, Citibank -Retail (Retail Condo) 100.0% 100.0% 380.71 114,000 114,000 - 390,000 Uniqlo, Hollister, Swatch 78.0% 101.67 1,529,000 1,529,000 - 1,654,983 595 Madison Avenue Beauvais Carpets, Levin Capital Strategies LP, -Office 100.0% 97.5% 76.72 292,000 292,000 - Cosmetech Mably Int'l LLC. -Retail 100.0% 100.0% 785.11 30,000 30,000 - Coach, Prada 100.0% 97.7% 142.72 322,000 322,000 - - 650 Madison Avenue Memorial Sloan Kettering Cancer Center, Polo Ralph Lauren, -Office 20.1% 87.2% 107.46 524,000 524,000 - Willett Advisors LLC -Retail 20.1% 100.0% 739.87 71,000 32,000 39,000 Bottega Veneta Inc., Moncler USA Inc. (lease not yet commenced) 20.1% 88.7% 182.92 595,000 556,000 39,000 800,000 689 Fifth Avenue -Office 100.0% 94.6% 74.81 82,000 82,000 - Yamaha Artist Services Inc., Brunello Cucinelli USA Inc. -Retail 100.0% 100.0% 764.73 18,000 18,000 - MAC Cosmetics, Massimo Dutti 100.0% 95.6% 199.00 100,000 100,000 - - 655 Fifth Avenue -Retail 92.5% 100.0% 209.68 57,000 57,000 - 140,000 Ferragamo 697-703 Fifth Avenue (St. Regis) Swatch (lease not yet commenced), -Retail 74.3% 100.0% 2,407.54 26,000 26,000 - - Harry Winston (lease not yet commenced) Total Madison/Fifth 2,964,000 2,925,000 39,000 2,594,983 Midtown South: 770 Broadway -Office 100.0% 100.0% 72.23 988,000 988,000 - AOL, J. Crew, Facebook, Structure Tone -Retail 100.0% 100.0% 51.37 168,000 168,000 - Ann Taylor Retail Inc., Bank of America, Kmart Corporation 100.0% 100.0% 69.20 1,156,000 1,156,000 - 353,000 One Park Avenue New York University, Clarins USA Inc., -Office 55.0% 96.5% 46.37 868,000 868,000 - Public Service Mutual Insurance -Retail 55.0% 100.0% 61.80 79,000 79,000 - Bank of Baroda, Citibank, Equinox, Men's Wearhouse 55.0% 96.8% 47.66 947,000 947,000 - 252,231 4 Union Square South -Retail 100.0% 100.0% 97.37 206,000 206,000 - 118,510 Burlington Coat Factory, Whole Foods Market, DSW, Forever 21 692 Broadway -Retail 100.0% 100.0% 72.12 35,000 35,000 - - Equinox, Major League Baseball Total Midtown South 2,344,000 2,344,000 - 723,741 -40 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Rockefeller Center: 1290 Avenue of the Americas AXA Equitable Life Insurance, Hachette Book Group Inc., Bryan Cave LLP, Neuberger Berman Group LLC, SSB Realty LLC, Cushman & Wakefield, Fitzpatrick, -Office 70.0% 99.3% $ 76.77 2,029,000 2,029,000 - Cella, Harper & Scinto, Columbia University -Retail 70.0% 100.0% 166.17 78,000 78,000 - Duane Reade, JPMorgan Chase Bank, Sovereign Bank 70.0% 99.3% 80.08 2,107,000 2,107,000 - $ 950,000 608 Fifth Avenue (ground leased through 2033) -Office 100.0% 95.3% 59.19 87,000 87,000 - -Retail 100.0% 100.0% 425.20 44,000 44,000 - Topshop 100.0% 96.9% 182.12 131,000 131,000 - - Total Rockefeller Center 2,238,000 2,238,000 - 950,000 Wall Street/Downtown: 20 Broad Street (ground leased through 2081) -Office 100.0% 97.3% 60.38 473,000 473,000 - - 40 Fulton Street -Office 100.0% 94.5% 38.90 245,000 245,000 - Market News International Inc., Sapient Corp. -Retail 100.0% 100.0% 111.63 5,000 5,000 - TD Bank 100.0% 94.6% 40.35 250,000 250,000 - - Total Wall Street/Downtown 723,000 723,000 - - Soho: 478-486 Broadway - 2 buildings -Retail 100.0% 100.0% 161.26 85,000 85,000 - - Topshop, Madewell, J. Crew 443 Broadway -Retail 100.0% 100.0% 128.80 16,000 16,000 - - Necessary Clothing 304 Canal Street -Retail 100.0% - - 14,000 - 14,000 - 334 Canal Street -Retail 100.0% - - 15,000 11,000 4,000 - 155 Spring Street -Retail 100.0% 98.5% 82.80 49,000 49,000 - - Sigrid Olsen 148 Spring Street -Retail 100.0% 100.0% 138.36 7,000 7,000 - - 150 Spring Street -Retail 100.0% 100.0% 253.97 7,000 7,000 - - Sandro Total Soho 193,000 175,000 18,000 - -41 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): Times Square: 1540 Broadway Forever 21, Planet Hollywood, Disney, Sunglass Hut, -Retail 100.0% 100.0% $ 225.69 160,000 160,000 - $ - MAC Cosmetics, U.S. Polo 1535 Broadway (Marriott Marquis - retail and signage) (ground and building leased through 2032) -Retail 100.0% 100.0% 2,102.54 46,000 10,000 36,000 T-Mobile, Invicta, Swatch -Theatre 100.0% 100.0% 13.05 62,000 62,000 - Nederlander-Marquis Theatre 100.0% 244.30 108,000 72,000 36,000 - Total Times Square 268,000 232,000 36,000 - Upper East Side: 828-850 Madison Avenue -Retail 100.0% 100.0% 589.69 18,000 18,000 - 80,000 Gucci, Chloe, Cartier, Cho Cheng, Christofle Silver Inc. 677-679 Madison Avenue -Retail 100.0% 100.0% 455.19 8,000 8,000 - - Berluti 40 East 66th Street -Retail 100.0% 100.0% 975.78 11,000 11,000 - - John Varvatos, Nespresso USA, J. Crew 1131 Third Avenue -Retail 100.0% 100.0% 143.01 22,000 22,000 - - Nike, Crunch LLC, J.Jill Total Upper East Side 59,000 59,000 - 80,000 Long Island City: 33-00 Northern Boulevard -Office 100.0% 95.5% 30.24 446,000 446,000 - 61,882 The City of New York, NYC Transit Authority Chelsea/Meatpacking District: 260 Eleventh Avenue - 2 buildings (ground leased through 2114) -Office 100.0% 100.0% 46.03 184,000 184,000 - - The City of New York 85 Tenth Avenue Google, General Services Administration, Telehouse International Corp., L-3 Communications, -Office 49.9% 100.0% 71.48 573,000 573,000 - Moet Hennessy USA. Inc. -Retail 49.9% 100.0% 65.10 39,000 39,000 - Craft Restaurants Inc., IL Posto LLC, Toro NYC Restaurant 49.9% 100.0% 71.08 612,000 612,000 - 270,000 Total Chelsea/Meatpacking District 796,000 796,000 - 270,000 -42 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): New Jersey: Paramus -Office 100.0% 98.6% $ 21.01 129,000 129,000 - $ - Vornado's Administrative Headquarters Washington D.C.: 3treet -Retail 100.0% 100.0% 62.16 44,000 44,000 - - Nike, Barneys Properties to be Developed: 512 West 22nd Street -Office 55.0% - - 173,000 - 173,000 35,100 61 Ninth Avenue -Office 50.1% - - 135,000 - 135,000 - 57th Street (3 buildings) -Office 50.0% - -Retail 50.0% - 50.0% - Total Properties to be Developed 308,000 - 308,000 35,100 New York Office: Total 95.6% $ $ Vornado's Ownership Interest 96.2% $ $ New York Retail: Total 96.5% $ $ Vornado's Ownership Interest 96.3% $ $ -43 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants NEW YORK (Continued): ALEXANDER'S, INC.: New York: 731 Lexington Avenue, Manhattan -Office 32.4% 100.0% $ 100.81 885,000 885,000 - $ 300,000 Bloomberg -Retail 32.4% 100.0% 177.46 174,000 174,000 - 350,000 Hennes & Mauritz, The Home Depot, The Container Store 32.4% 100.0% 112.39 1,059,000 1,059,000 - 650,000 Rego Park I, Queens (4.8 acres) 32.4% 100.0% 37.97 343,000 343,000 - 78,246 Sears, Burlington Coat Factory, Bed Bath & Beyond, Marshalls Rego Park II (adjacent to Rego Park I), Queens (6.6 acres) 32.4% 98.9% 43.82 609,000 609,000 - 264,162 Century 21, Costco, Kohl's, TJ Maxx, Toys "R" Us Flushing, Queens (6) (1.0 acre) 32.4% 100.0% 16.53 167,000 167,000 - - New World Mall LLC New Jersey: Paramus, New Jersey (30.3 acres ground leased to IKEA 32.4% 100.0% - 68,000 IKEA (ground lessee) through 2041) Property under Development: The Alexander Apartment Tower, Rego Park, Queens, NY 32.4% - - 255,000 - 255,000 - Property to be Developed: Rego Park III (adjacent to Rego Park II), 32.4% - Queens, NY (3.4 acres) Total Alexander's 99.7% 73.97 2,433,000 2,178,000 255,000 1,060,408 Hotel Pennsylvania: -Hotel (1,700 Keys) - - 1,400,000 1,400,000 - - Residential: 50-70 W 93rd Street (326 units) 49.9% 98.1% - 283,000 283,000 - 63,966 Independence Plaza, Tribeca (1,327 units) -Residential 50.1% 93.9% - 1,187,000 1,187,000 - -Retail 50.1% 80.3% 30.64 51,000 51,000 - Duane Reade, Food Emporium 1,238,000 1,238,000 - 550,000 Total Residential 94.7% 1,521,000 1,521,000 - 613,966 Total New York 96.0% $ $ Vornado's Ownership Interest 96.2% $ $ Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Excludes US Post Office leased through 2038 (including four five-year renewal options) for which the annual escalated rent is $11.27 PSF. 75,000 square feet is leased from the office condo. As of September 30, 2015, we own junior and senior mezzanine loans of 85 Tenth Avenue with an accreted balance of $160.0 million. The junior and senior mezzanine loans bear paid-in-kind interest of 12% and 9%, respectively, and mature in May 2017. We account for our investment in 85 Tenth Avenue using the equity method of accounting because we will receive a 49.9% interest in the property after repayment of the junior mezzanine loan. As a result of recording our share of the GAAP losses of the property, the net carrying amount of these loans is $24.3 million on our consolidated balance sheets. Excludes the Company's junior and senior mezzanine loans which are accounted for as equity. Leased by Alexander's through January 2037. -44 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC: Crystal City: 2011-2451 Crystal Drive - 5 buildings 100.0% 93.2% $ 43.74 2,325,000 2,325,000 - $ 221,406 General Services Administration, Lockheed Martin, Finmeccanica, Conservation International, Smithsonian Institution, Natl. Consumer Coop. Bank, Council on Foundations, Vornado / Charles E. Smith Headquarters, KBR, Scitor Corp., Food Marketing Institute, American Diabetes Association S. Clark Street / 12th Street - 5 buildings 100.0% 84.3% 37.47 1,547,000 1,547,000 - 57,511 General Services Administration, L-3 Communications, The Int'l Justice Mission, Management Systems International 1550-1750 Crystal Drive / 100.0% 86.4% 40.09 1,477,000 1,457,000 20,000 * 39,949 General Services Administration, 241-251 18th Street - 4 buildings Alion Science & Technologies, Booz Allen, Arete Associates, Battelle Memorial Institute 1800, 1851 and 1901 South Bell Street 100.0% 88.7% 39.81 869,000 506,000 363,000 * - General Services Administration, Lockheed Martin, - 3 buildings University of Phoenix, Inc. 2100 / 2200 Crystal Drive - 2 buildings 100.0% 100.0% 34.05 529,000 529,000 - - General Services Administration, Public Broadcasting Service 223 23rd Street 100.0% - - 147,000 - 147,000 * - 2001 Jefferson Davis Highway 100.0% 64.7% 35.72 162,000 162,000 - - Institute for the Psychology Sciences, VT Aepco, Inc. Crystal City Shops at 2100 100.0% 96.0% 25.99 80,000 80,000 - - Various Crystal Drive Retail 100.0% 100.0% 48.98 57,000 57,000 - - Various Total Crystal City 100.0% 89.2% 40.09 7,193,000 6,663,000 530,000 318,866 Central Business District: Universal Buildings 100.0% 96.2% 45.50 686,000 686,000 - 185,000 Family Health International, WeWork 1825-1875 Connecticut Avenue, NW - 2 buildings Warner Building - 1299 Pennsylvania 55.0% 86.1% 68.26 616,000 616,000 - 292,700 Baker Botts LLP, General Electric, Cooley LLP, Avenue, NW Facebook, Live Nation, APCO Worldwide Inc 2treet, NW 100.0% 99.0% 66.88 380,000 380,000 - 146,911 Greenberg Traurig, LLP, US Green Building Council, American Insurance Association, RTKL Associates, DTZ 1150 17th Street, NW 100.0% 91.7% 43.17 241,000 241,000 - 28,728 American Enterprise Institute Bowen Building - 875 15th Street, NW 100.0% 100.0% 67.58 231,000 231,000 - 115,022 Paul Hastings LLP, Millennium Challenge Corporation 1101 17th Street, NW 55.0% 99.2% 48.10 215,000 215,000 - 31,000 AFSCME, Verto Solutions 1treet, NW 100.0% 80.4% 46.94 203,000 203,000 - 14,853 General Services Administration (ground leased through 2061) -45 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC (Continued): 1treet, NW 100.0% 75.0% $ 41.23 92,000 92,000 - $ - Aptima, Inc., Nelnet Corporation Waterfront Station 2.5% - - 675,000 - 675,000 * - 1treet, NW 5.0% 100.0% 68.65 379,000 379,000 - - Sidley Austin LLP, UBS 1399 New York Avenue, NW 100.0% 92.9% 83.71 129,000 129,000 - - Bloomberg, Abbott Laboratories, Abbvie US LLC Total Central Business District 93.0% 56.70 3,847,000 3,172,000 675,000 814,214 Skyline properties: Skyline Place - 7 buildings 100.0% 39.7% 33.70 2,128,000 2,128,000 - 558,583 General Services Administration, Analytic Services, Northrop Grumman, Axiom Resource Management, Booz Allen, Deloitte LLP One Skyline Tower 100.0% 96.8% 33.10 520,000 520,000 - 138,489 General Services Administration Total Skyline properties 100.0% 51.0% 33.47 2,648,000 2,648,000 - 697,072 Rosslyn / Ballston: 2200 / 2300 Clarendon Blvd 100.0% 93.5% 44.36 638,000 638,000 - 33,750 Arlington County, General Services Administration, (Courthouse Plaza) - 2 buildings AMC Theaters (ground leased through 2062) Rosslyn Plaza - 4 buildings 46.2% 55.6% 42.10 736,000 514,000 222,000 * 37,635 General Services Administration, Corporate Executive Board, Nathan Associates, Inc. Total Rosslyn / Ballston 83.0% 43.91 1,374,000 1,152,000 222,000 71,385 Reston: Commerce Executive - 3 buildings 100.0% ` 95.5% 34.12 419,000 400,000 19,000 * - L-3 Communications, Allworld Language Consultants, BT North America, Applied Information Sciences, Clarabridge Inc. Rockville/Bethesda: Democracy Plaza One 100.0% 95.9% 31.80 214,000 214,000 - - National Institutes of Health (ground leased through 2084) Tysons Corner: Fairfax Square - 3 buildings 20.0% 71.7% 42.26 559,000 559,000 - 90,000 Dean & Company, Womble Carlyle Pentagon City: Fashion Centre Mall 7.5% 97.2% 41.90 818,000 818,000 - 410,000 Macy's, Nordstrom Washington Tower 7.5% 100.0% 48.47 170,000 170,000 - 40,000 The Rand Corporation Total Pentagon City 97.7% 43.05 988,000 988,000 - 450,000 Total Washington, DC office properties 83.2% $ $ Vornado's Ownership Interest 82.2% $ $ -46 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants WASHINGTON, DC (Continued): Residential: For rent residential: RiverHouse Apartments - 3 buildings (1,670 units) 100.0% 94.5% $ - 1,802,000 1,802,000 - $ 307,710 West End 25 (283 units) 100.0% 98.2% - 273,000 273,000 - 101,671 220 20th Street (265 units) 100.0% 97.0% - 269,000 269,000 - 70,335 Rosslyn Plaza - 2 buildings (196 units) 43.7% 95.9% - 253,000 253,000 - - Total Residential 95.3% 2,597,000 2,597,000 - 479,716 Other: Crystal City Hotel 100.0% 100.0% - 266,000 266,000 - - 2221 South Clark Street 100.0% 100.0% - 171,000 171,000 - - WeWork (residential and office) Met Park / Warehouses - 1 building 100.0% 100.0% - 129,000 109,000 20,000 * - The Bartlett - 1 building 100.0% - - 620,000 - 620,000 - Whole Foods Other - 3 buildings 100.0% 100.0% - 11,000 9,000 2,000 * - Total Other 100.0% 1,197,000 555,000 642,000 - Total Washington, DC 85.3% $ $ Vornado's Ownership Interest 84.7% $ $ * We do not capitalize interest or real estate taxes on this space. Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. -47 - OTHER PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants 555 California Street: 555 California Street 70.0% 98.4% $ 66.67 1,504,000 1,504,000 - $ 591,306 Bank of America, Dodge & Cox, Goldman Sachs & Co., Jones Day, Kirkland & Ellis LLP, Morgan Stanley & Co. Inc., McKinsey & Company Inc., UBS Financial Services, KKR Financial, Microsoft Corporation, Fenwick & West LLP 315 Montgomery Street 70.0% 60.4% 50.53 232,000 232,000 - - Bank of America, Regus (lease not yet commenced) 345 Montgomery Street 70.0% 100.0% 97.04 64,000 64,000 - - Bank of America Total 555 California Street 93.6% $ - $ Vornado's Ownership Interest 93.6% $ - $ The Mart: The Mart, Chicago Motorola Mobility (guaranteed by Google), CCC Information Services, Ogilvy Group (WPP), Publicis Groupe (MSL Group, Medicus Group, Razorfish), 1871, Yelp Inc., Paypal, Inc., Allscripts Healthcare, Chicago School of Professional Psychology, Innovation Development Institute, Inc., Chicago Teachers Union, ConAgra Foods Inc. (lease not yet commenced), -Office 100.0% 98.9% $ 33.34 1,895,000 1,895,000 - Allstate Insurance Company (lease not yet commenced) Steelcase, Baker, Knapp & Tubbs, Holly Hunt Ltd., -Showroom/Trade show 100.0% 97.8% 42.49 1,633,000 1,633,000 - Allsteel Inc., Herman Miller Inc., Knoll Inc., Teknion LLC -Retail 100.0% 98.0% 44.26 90,000 90,000 - 100.0% 98.4% 37.69 3,618,000 3,618,000 - $ 550,000 Other 50.0% 95.4% 32.13 19,000 19,000 - 34,573 Total The Mart 98.4% $ - $ Vornado's Ownership Interest 98.4% $ - $ Weighted Average Annual Rent PSF excludes ground rent, storage rent and garages. -48 - REAL ESTATE FUND PROPERTY TABLE Weighted Square Feet Average Under Development Fund % Annual Rent Total or Not Available Encumbrances Property Ownership % Occupancy PSF (1) Property In Service for Lease (in thousands) Major Tenants VORNADO CAPITAL PARTNERS REAL ESTATE FUND: New York, NY: Lucida, 86th Street and Lexington Avenue (ground leased through 2082) Barnes & Noble, Hennes & Mauritz, - Retail 100.0% 100.0% $ 203.81 95,000 95,000 - Sephora, Bank of America - Residential 100.0% 89.7% - 59,000 59,000 - 154,000 154,000 - $ 146,000 11 East 68th Street Retail 100.0% 100.0% 804.81 11,000 8,000 3,000 - Belstaff, Kent & Curwen Crowne Plaza Times Square - Hotel (795 Keys) - Retail 75.3% 92.5% 335.32 15,000 15,000 - Hershey's - Office 75.3% 100.0% 36.77 220,000 220,000 - American Management Association 55.83 235,000 235,000 - 310,000 501 Broadway 100.0% 100.0% 239.18 9,000 9,000 - 23,000 Capital One Culver City, CA: 800 Corporate Pointe - 2 buildings 100.0% 57.0% 36.91 243,000 243,000 - 60,094 Meredith Corp., West Publishing Corp., Symantec Corp., Syska Hennessy Group, X Prize Foundation Miami, FL: 1100 Lincoln Road - Retail 100.0% 100.0% 148.00 49,000 49,000 - Anthropologie, Banana Republic - Theatre 36.45 79,000 79,000 - Regal Cinema 79.26 128,000 128,000 - 66,000 Total Real Estate Fund 92.5% 84.5% $ Vornado's Ownership Interest 27.4% 86.9% $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Vornado's effective ownership through its Real Estate Fund and its co-investment is 33%. -49 - OTHER PROPERTY TABLE Weighted Square Feet Average In Service Under Development % % Annual Rent Total Owned by Owned By or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property Company Tenant (2) for Lease (in thousands) Major Tenants Other Properties: New Jersey: Wayne Town Center, Wayne 100.0% 100.0% $ 26.86 650,000 180,000 443,000 27,000 $ - JCPenney, Costco, Dick's Sporting Goods, Nordstrom Rack, (ground leased through 2064) 24 Hour Fitness Maryland: Annapolis (ground and building leased through 2042) 100.0% 100.0% 8.99 128,000 128,000 - - - The Home Depot Total Other Properties 100.0% $ $ - Vornado's Ownership Interest 100.0% $ $ - (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Owned by tenant on land leased from the company. -50 -
